COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-04-125-CV
 
 
  
IN THE INTEREST OF K.F.M., A
CHILD
  
 
  
------------
 
FROM THE 235TH DISTRICT COURT 
OF COOKE COUNTY
 
------------
 
MEMORANDUM OPINION1 AND JUDGMENT
 
------------
        We 
have considered the “Amended Agreed Motion Filed Pursuant to Settlement 
Agreement” filed by the Texas Department of Family and Protective Services and 
agreed to by all parties.  It is the court’s opinion that the motion 
should be granted.  Therefore, without regard to the merits, we set aside 
the trial court’s judgment and remand the case to the trial court for 
rendition of a judgment in accordance with the parties’ settlement 
agreement.  See Innovative Office Sys., Inc. v. Johnson, 911 S.W.2d
387, 388 (Tex. 1995); see also Tex. 
R. App. P. 42.1(a)(2), 43.2(d).
   
  
                                                                  JOHN 
CAYCE
                                                                  CHIEF 
JUSTICE
   
   
   
PANEL A:   CAYCE, 
C.J.; LIVINGSTON and MCCOY, JJ.
 
DELIVERED: February 24, 2005


NOTES
1.  
See Tex. R. App. P. 47.4.